Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Lois D. Mermelstein on 12/14/2021.

The following claims shall be amended:
1. (Currently Amended) A computer-implemented method comprising:
	identifying, within a hashed page table maintained by a hypervisor, a special host real address, the special host real address configured to access a hardware device using access data intended to be invalidated during an upcoming reset of the hardware device, the identifying occurring as part of a firmware assisted dump process for a virtual machine executing on the hypervisor;
	translating the special host real address to a corresponding special guest real address, the special guest real address comprising an address at which the virtual machine accesses the hardware device;

	marking, within the hashed page table, the corresponding special guest real address as invalid and requiring special handling;
	causing [[the]] an invalidating, subsequent to the replacing, of the special host real address; and
	providing, to the virtual machine subsequent to the invalidating, the special guest real address and translated address information, the translated address information comprising a set of host real addresses translated to corresponding guest real addresses.

7. (Currently Amended) A computer usable program product comprising one or more computer-readable storage media media 
	program instructions to identify, within a hashed page table maintained by a hypervisor, a special host real address, the special host real address configured to access a hardware device using access data intended to be invalidated during an upcoming reset of the hardware device, the identifying occurring as part of a firmware assisted dump process for a virtual machine executing on the hypervisor;

	program instructions to replace, within the hashed page table, the special host real address with the corresponding special guest real address;
	program instructions to mark, within the hashed page table, the corresponding special guest real address as invalid and requiring special handling;
	program instructions to cause [[the]] an invalidating, subsequent to the replacing, of the special host real address; and
	program instructions to provide, to the virtual machine subsequent to the invalidating, the special guest real address and translated address information, the translated address information comprising a set of host real addresses translated to corresponding guest real addresses.

13. (Currently Amended) The computer usable program product of claim 7, wherein the stored program instructions are stored in [[the]] at least one of the one or more storage media 

14. (Currently Amended) The computer usable program product of claim 7, wherein the stored program instructions are stored in [[the]] at least one of the one or more storage media medium associated with the remote data processing system.

15. (Currently Amended) A computer system comprising one or more processorsmedia  media 
	program instructions to identify, within a hashed page table maintained by a hypervisor, a special host real address, the special host real address configured to access a hardware device using access data intended to be invalidated during an upcoming reset of the hardware device, the identifying occurring as part of a firmware assisted dump process for a virtual machine executing on the hypervisor;
	program instructions to translate the special host real address to a corresponding special guest real address, the special guest real address comprising an address at which the virtual machine accesses the hardware device;
	program instructions to replace, within the hashed page table, the special host real address with the corresponding special guest real address;
	program instructions to mark, within the hashed page table, the corresponding special guest real address as invalid and requiring special handling;
an invalidating, subsequent to the replacing, of the special host real address; and
	program instructions to provide, to the virtual machine subsequent to the invalidating, the special guest real address and translated address information, the translated address information comprising a set of host real addresses translated to corresponding guest real addresses.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not disclose: Within a hashed page table maintained by a hypervisor, identifying a special host real address. The special host real address configured to access a hardware device using access data intended to be invalidated during an upcoming reset of the hardware device. The identifying occurring as part of a firmware assisted dump process for a virtual machine executing on the hypervisor. Translating the special host real address to a corresponding special guest real address. The special guest real address comprising an address at which the virtual machine accesses the hardware device. Within the hashed page table, replacing the special host real address with the corresponding special guest real address. Marking, within the hashed page table, the corresponding special guest real address as invalid and requiring special handling. Causing an invalidating, subsequent to the replacing, of the special host real address; and providing, to the virtual machine subsequent to the invalidating, the special guest real address and translated address information, the .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/WISSAM RASHID/Primary Examiner, Art Unit 2195